134 F.3d 377
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George JAEGER, Plaintiff-Appellant,v.MARINA CITY OF, an incorporated California municipality,Defendant-Appellee.
No. 97-15459.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 15, 1998.

Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
George Jaeger appeals pro se the district court's summary judgment in favor of the City of Marina in Jaeger's action under the Americans with Disabilities Act, 42 U.S.C. § 12112(a).  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We review de novo the district court's grant of summary judgment, see Brown v. General Telephone Company of California, 108 F.3d 208, 209 (9th Cir.1997) (per curiam), and we affirm for the reasons set out in the district court's opinion entered January 31, 1997.


4
We lack jurisdiction to consider Jaeger's contention that the district court erred by awarding attorney's fees to City of Marina, because Jaeger failed to file a timely notice of appeal to the district court's order awarding the fees.  See Kennedy v. Applause, Inc., 90 F.3d 1477, 1482 (9th Cir.1996).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3